The opinion of the court was delivered by
Barrett, J.
The warning and the record of it seem to have been ample and satisfactory in every respect except the lack of date. There is no occasion for debate as to the record being the exclusive evidence of all facts and matters required by law to be made matter of record.
■ The law requires the warning to be posted within a specified' and limited time before the meeting^ It requires matters to be acted on to be named in the warning. But it does not require any date to be put to the warning, nor does it prescribe any mode of showing that the warning has been up the required time. If the law required the warning to be dated on the day of putting it up, then there would be some ground for claiming that such dating, as it would be the official act of the clerk- under the law, would be the evidence as to the time when in fact the warning was put up. But in the lack of such provision, such dating would have no legal or other bearing on the time of the putting up. This being so, the record of the warning, with a date, would not conclude or affect the question whether the warning had been up the proper time .or not. If question should be made on that subject, it would have to be settled by force of evidence outside the record or the warning. The cases cited fail of reaching or looking *602towards the point before us. The inattei-s in question in those cases were made the subject of record, and so must be shown by the record if at all.
It may be remarked in passing, that what was shown as to the transaction between Bartholomew and the defendant, and between him and Thurher, if not affected by the finding of the court, would seem to have been a turning out of the property. But that is not open under the finding.
Judgment reversed, and cause remancled.